 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   HECTOR ALEMAN,                                       Case No. 1:15-cv-01293-LJO-JDP

11                   Plaintiff,                           ORDER FOLLOWING SETTLEMENT;
                                                          VACATING DATES AND DIRECTING
12           v                                            PARTIES TO FILE DISPOSITIVE
                                                          DOCUMENTS
13   K ACOSTA, et al.,
                                                          FOURTEEN DAY DEADLINE
14                   Defendants.

15

16          This action was filed on August 21, 2015. On December 11,2018, this Court conducted a

17 settlement conference.         During the settlement conference, the parties reached a settlement

18 agreement.

19          Based upon the settlement of this action, it is HEREBY ORDERED that:

20          1.      All pending matters and dates in this action are VACATED; and

21          2.      Dispositional documents shall be filed within fourteen (14) days from the date of

22                  service of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        December 11, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
